
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.33



MOVIE CHANNEL
TRADEMARK LICENSE AGREEMENT

        This Agreement is made and entered into as of January 1, 2004, by and
between HALLMARK LICENSING, INC. ("Hallmark") and CROWN MEDIA UNITED STATES, LLC
("Crown US").

        WHEREAS, Hallmark and Crown US have previously entered into a Trademark
License Agreement dated as of March 27, 2001 ("Previous Trademark Agreement")
pursuant to which Hallmark licenses Crown US certain rights to use the
trademarks "Hallmark Entertainment" and "Hallmark" and associated logos
designated by Hallmark (the "Hallmark Marks") and the trademark "Hallmark Hall
of Fame" (the "Hall of Fame Mark") (collectively the "Hallmark Marks" and the
"Hall of Fame Mark" are the "Licensed Marks"); and

        WHEREAS, Crown US intends to distribute an additional channel featuring
made-for-television movies and mini-series and desires to utilize the Hallmark
Marks in connection therewith; and

        WHEREAS, Hallmark desires to permit Crown US to use the Licensed Marks
in connection with such channel subject to the terms and conditions herein
provided, and not otherwise.

        NOW THEREFORE, in consideration of the promises and mutual covenants
herein contained, the parties hereby agree as follows:

        1.    Grant.    To the extent of its present and future ownership
interest therein, and subject to the terms and conditions of this Agreement,
Hallmark hereby grants to Crown US the rights below listed for the term of this
Agreement, but only for so long as Crown US is a subsidiary of Crown Media
Holdings, Inc. and Hallmark and/or its wholly owned subsidiaries collectively
beneficially own at least 51% of the voting interest and 35% of the equity
interest of Crown Media Holdings, Inc. and designate a majority of the Board of
Directors of Crown Media Holdings, Inc. and no event of Default has occurred
hereunder:

a.The non-exclusive, royalty-free license to use the Hallmark Marks in
connection with the promotion, marketing, advertising, distribution and sale of
the Movie Channel (as defined in Section 3), in the United States.

b.The non-exclusive, royalty-free license to use the Hall of Fame Mark in the
United States solely in connection with the program title "THE COLLECTION—from
the library of the Hallmark Hall of Fame" or such other title as may be approved
by Hallmark from time to time for a period regularly showing pictures previously
broadcast as Hallmark Hall of Fames.

        2.    Limitations.    Crown US agrees not to use the Licensed Marks in
its corporate name.

        3.    The Movie Channel.    The "Movie Channel" shall mean the
distribution of a channel (or network presenting a channel) featuring
high-quality, family oriented made-for-television movies or mini-series of a
character, nature and quality consistent with the image of Hallmark Cards,
Incorporated.

        4.    Standards.    

a.Crown US acknowledges its familiarity with the high standards of quality and
guidelines maintained by Hallmark for the use of the Licensed Marks and the name
"Hallmark," and Crown US agrees to faithfully maintain these same standards in
connection with its programming of the Movie Channel, including but not limited
to complying with the broadcast standards set forth on Schedule A, as amended by
Hallmark from time to time.

1

--------------------------------------------------------------------------------



Furthermore, Crown US agrees to comply with any guidelines or rules for use of
the Licensed Marks as Hallmark may in its sole discretion, from time to time,
promulgate in order to protect the quality image and reputation which the
Licensed Marks and the name "Hallmark" presently enjoy and such guidelines or
rules shall be incorporated herein as a part of this Agreement.

b.Crown US acknowledges that Hallmark Cards was founded in 1910, is a privately
owned company which enjoys a stellar reputation for excellence, quality,
adherence to high ethical and moral values, and whose brand "Hallmark"
consistently rates in the top ten brands in the U.S. for consumer recognition,
consumer trust and quality. Further, "Hallmark Hall of Fame" productions have
won 78 Emmys over the past 40 years. Crown US further acknowledges that Hallmark
would not grant this trademark license if it did not control Crown US and
Hallmark's wholly owned subsidiaries, Hallmark Entertainment, LLC, Hallmark
Entertainment Productions, LLC and Hallmark Entertainment Distribution, LLC,
which produce pictures distributed on the Movie Channel.

c.Crown US agrees to designate an individual at Crown US's expense who will be
responsible for monitoring the use of the Licensed Marks and ensuring that the
Licensed Marks are utilized in accordance with this Agreement and that all
required requests for approval are properly submitted to Hallmark.

        5.    Approval.    Crown US agrees to comply with the brand identity
standards of the branding committee established by Hallmark ("Branding
Committee") which standards shall include, but not be limited to, logo, program
headers, visual/verbal standards, uses and positioning of logo, application of
logo to any marketing materials, uses by any MSOs, uses in other media such as
print advertising. Further, Crown US agrees that programming shall comply with
the broadcast standards on Schedule A as amended by Hallmark from time to time.
Crown US shall submit to Hallmark periodically at Hallmark's request, the
program schedule for its Movie Channel at least 30 days in advance for
Hallmark's prior written approval. Crown US shall also submit to Hallmark all
proposed press releases referring to the Hallmark channel (other than
advertising for shows and announcements of personnel changes), prototypes of
advertising, promotional materials and other marketing materials for Hallmark's
prior written approval as to format and content. After guidelines are approved
by Hallmark, Crown US will thereafter submit only such matters that reflect a
change in direction or as requested by Hallmark. Additionally, Crown US shall,
at the request of Hallmark, submit to Hallmark pictures, programs, film credits
and other materials utilizing the Licensed Marks or broadcast on the Movie
Channel for Hallmark's approval, which may be withheld for any reason.
Submissions shall be directed to the attention of James Welch, or such other
person designated by Hallmark from time to time.

        6.    Trademark Protection.    

a.Hallmark will use its reasonable efforts to maintain existing registrations
for the Licensed Marks for use by Crown US pursuant to the terms and conditions
herein contained.

b.Crown US agrees to cooperate with Hallmark in obtaining and preserving for
Hallmark trademark protection for the Licensed Marks and the name "Hallmark," to
execute all documents which in Hallmark's judgment are necessary therefor, and
to give Hallmark advance notice of all contemplated uses of the Licensed Marks.
Crown US agrees to recognize Hallmark's trademark rights in the Licensed Marks
and to do nothing in derogation or dilution thereof, either during the term of
this Agreement or at any time thereafter. Crown US, for itself, its successors
and assigns, does hereby absolutely grant, convey, and assign to Hallmark any
and all legal and equitable right, title and interest, both tangible and
intangible, which it has or may hereafter acquire in the Licensed

2

--------------------------------------------------------------------------------



Marks, including, but not limited to, any goodwill hereinafter generated or
created by it or anyone acting or claiming under it.

c.Crown US, upon prior written approval from Hallmark, shall have the right to
enforce, at Crown US's sole expense, its rights in the Licensed Marks granted
hereunder against third parties that are or may be infringing the Licensed Marks
so as to affect Crown US's rights granted hereunder.

d.Except as expressly set forth herein, Hallmark shall have the right to take
any action without regard to the effect of such action on the rights granted in
Section 1 hereof.

        7.    Term.    The term of this Agreement shall begin on the date hereof
and expire on September 1, 2004, provided that it is not terminated sooner in
accordance with the terms and conditions set forth herein. No course of dealing,
lack of notice of intent not to renew, implied consent or other doctrine of law
or equity shall be deemed to give Crown US the right to continued use of the
Licensed Marks beyond the stated term of this Agreement, or to create any duty
(fiduciary or otherwise) on Hallmark to permit any such use beyond the term of
this Agreement.

        8.    Default.    It shall be a Default hereunder in the case of the
happening and during the continuance of any of the following:

a.Crown US distributes any program or picture in connection with the Movie
Channel which in Hallmark's sole discretion fails to comply with the standards
set forth in Section 4 hereof and Crown US fails to remove and stop the
distribution, exhibition and broadcast of such non-complying program or picture
within 10 days of written notice from Hallmark;

b.A Default occurs pursuant to Section 8(a) hereof three or more times in any
given 12 month period, regardless of whether Crown US has removed or stopped
within 10 days of written notice from Hallmark.

c.Crown US uses any of the Licensed Marks other than in accordance with the
terms of the grant herein or Crown US fails to comply with any term or
obligation of this Agreement (other than 8(a) above) and, if curable, fails to
cure such unapproved use or breach within 10 days of the date of written notice
from Hallmark specifying such breach.

d.Crown US fails to make any payment when due under any loan agreement with any
financial institution and fails to make such payment within 5 days thereafter.

e.Auditors determine that Crown US is no longer an ongoing concern.

f.An event occurs which with the passage of time or the giving of notice, or
both, would constitute an event of default by Crown Media International, Inc.
pursuant to the terms of its Amended and Restated Trademark License Agreement
with Hallmark Cards, Incorporated dated as of December 1, 2000, as the same may
be amended from time to time.

g.An event occurs which with the passage of time or the giving of notice, or
both, would constitute an event of default by Crown US pursuant to the terms of
the Previous Trademark Agreement, as the same may be amended from time to time.

3

--------------------------------------------------------------------------------





        9.    Termination.    

a.This Agreement shall terminate immediately and automatically without notice in
the event that

i.Crown US attempts to assign, sublicense, pledge, transfer or otherwise convey
by operation of law or otherwise, all or any interest in, directly or indirectly
("Transfer") its rights hereunder;

ii.Crown US is adjudicated bankrupt, becomes insolvent, makes any assignment for
the benefit of its creditors, has its assets placed in the hands of a receiver,
files a petition in bankruptcy, has filed against it a petition in bankruptcy
which is not discharged within 60 days after its filing, or is dissolved or
liquidated (in which case, Crown US, its receivers, representatives, trustees,
agents, or successors shall have no right to exploit or in any way utilize the
Licensed Marks).

b.This Agreement shall terminate immediately upon the occurrence of an event of
Default pursuant to Section 8 hereof.

c.Upon the termination or expiration of this Agreement, Crown US agrees to
immediately and permanently discontinue the use of the Licensed Marks, including
any adaptations thereof.

d.Crown US hereby acknowledges that its misuse of the Licensed Marks or failure
to cease the use of the Licensed Marks upon the termination or expiration of
such rights or this Agreement will result in damage to Hallmark for which there
is no adequate remedy at law. Accordingly, in the event of such misuse or
failure, Hallmark shall be entitled to equitable relief by way of temporary and
permanent injunctions and such other relief as any court of competent
jurisdiction may deem just and proper.


        10.    Additional Agreement.    Crown US hereby agrees that Hallmark and
its affiliates shall not have any liability or obligation to Crown US on account
of the exercise of any of Hallmark's rights or remedies hereunder. Crown US
hereby waives and releases any right to commence or pursue any legal action
(whether suit, counterclaim, cross claim or other action) against Hallmark or
any of its affiliates challenging the termination by Hallmark of the trademark
license granted herein based on a theory of breach of fiduciary obligation or
conflicts of interest of Hallmark or any of its affiliates or similar theories
or premised on the exercise of control or influence over management by Hallmark
or its affiliates.

        11.    Third Party Infringement.    Crown US shall promptly notify
Hallmark of any apparent infringement of any rights granted by Hallmark to Crown
US hereunder. Hallmark shall have the exclusive right to institute legal action
(at its own expense) against the infringer or to otherwise terminate such
infringement. Crown US shall have no right to make any demands or claims, bring
suit, effect any settlements or take any other action with respect to such an
infringement without the prior written consent of Hallmark. Crown US agrees to
cooperate at its cost with Hallmark with respect to any suits or other action
taken under this paragraph and that all recoveries for such infringements shall
belong to Hallmark. Hallmark may name Crown US as a party to any suit against
third party infringers if Hallmark, in its sole opinion, determines that it is
desirable to any infringement suit.

        12.    Nonassignability.    Crown US agrees that without the prior
written consent of Hallmark it may not transfer the rights granted hereunder or
permit any third party to utilize the Licensed Marks (e.g. as a channel name)
other than third party use incidental to Crown US's use described in
Section l(b) hereof and any such transfer shall be null and void upon such
proposed transfer.

        13.    Applicable Law.    The validity, construction and performance of
this Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of Missouri. In any dispute

4

--------------------------------------------------------------------------------




relating to this Agreement, the parties hereto submit themselves to the
exclusive jurisdiction of the tribunals of the State of Missouri and the United
States Courts within the State of Missouri, expressly waiving any venue to which
they may be entitled by their present or future domiciles and any objection
based on forum non conveniens.

        14.    No Agency.    Nothing in this Agreement shall be construed to
make either party hereto the agent or representative of the other party and
neither party shall so hold itself out nor shall either party be liable or be
bound by any act or omission of the other party.

        15.    Waiver.    Failure of either party at any time to require the
performance of any provision under this Agreement shall not affect the right of
such party to require full performance thereafter and a waiver by either party
of a breach of any provision of this Agreement shall not be taken or held to be
a waiver of any further or similar breach or as nullifying the effectiveness of
such provision.

        16.    Amendments.    This Agreement expresses the entire understanding
of the parties hereto and replaces any prior oral or written agreements
concerning the subject matter hereof and Licensee acknowledges that it has not
executed this Agreement in reliance upon any promise, agreement, representation
or warranty not expressly set forth in this Agreement. No amendment
modification, or supplementation hereof shall be effective or binding on either
party hereto unless reduced to writing and executed by the duly authorized
representatives of both parties hereto.

        17.    Security Interest.    Crown US hereby acknowledges the difficulty
of determining the amount of any damage arising from Crown US's use of the
Licensed Marks other than in accordance with the grant in this Agreement,
particularly inasmuch as no payment or royalty is required for the license
granted herein. Therefore, to secure Crown US's performance pursuant to this
Agreement and compensation for any damage to Hallmark's name or reputation due
to a breach of this Agreement, the parties have entered into a Security
Agreement dated as of the date hereof between the parties and Crown US hereby
ratifies Hallmark's first and prior lien and security interest in and to all of
Crown US's right and interest in and to this Agreement pursuant to such security
agreement.

        IN WITNESS WHEREOF, this Agreement is executed as of the date first
written above.

    HALLMARK LICENSING, INC.
 
 
By
 
/s/ DEANNE STEDEM

--------------------------------------------------------------------------------


 
 
Title
 
Vice President

--------------------------------------------------------------------------------


 
 
CROWN MEDIA UNITED STATES
 
 
By
 
/s/ CHARLES STANFORD

--------------------------------------------------------------------------------


 
 
Title
 
Vice President

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.33



MOVIE CHANNEL TRADEMARK LICENSE AGREEMENT
